
	
		II
		110th CONGRESS
		2d Session
		S. 2905
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 24, 2008
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require disclosure by Federal
		  contractors of certain violations relating to the award or performance of
		  Federal contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Close the Contractor Fraud Loophole
			 Act.
		2.Revision of the
			 Federal Acquisition RegulationThe Federal Acquisition Regulation shall be
			 amended within 180 days after the date of the enactment of this Act pursuant to
			 FAR Case 2007–006 (as published at 72 Fed. Reg. 64019, November 14, 2007) or
			 any follow-on FAR case to include provisions that require timely notification
			 by Federal contractors of violations of Federal criminal law or overpayments in
			 connection with the award or performance of covered contracts or subcontracts,
			 including those performed outside the United States and those for commercial
			 items.
		3.DefinitionIn this Act, the term covered
			 contract means any contract in an amount greater than $5,000,000 and
			 more than 120 days in duration.
		
